19-2866
     Hernandez Ojeda v. Garland
                                                                             BIA
                                                                        Ruehle, IJ
                                                                     A205 152 906
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   JOSE CARMELO HERNANDEZ OJEDA,
14            Petitioner,
15
16                     v.                                  19-2866
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Jose Perez, Esq., Syracuse, NY.
24
25   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
26                                     General; Derek C. Julius ,
27                                     Assistant Director; Zoe J. Heller,
28                                     Senior Litigation Counsel, Office
 1                                     of Immigration Litigation, United
 2                                     States Department of Justice,
 3                                     Washington, DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Jose Carmelo Hernandez Ojeda, a native and

 9   citizen of Mexico, seeks review of an August 7, 2019 decision

10   of the BIA affirming a February 12, 2018 decision of an

11   Immigration       Judge   (“IJ”),    which     denied   his   motions    to

12   suppress evidence of his alienage and to accept his untimely

13   filing of his application for asylum, withholding of removal,

14   and protection under the Convention Against Torture.                  In re

15   Jose Carmelo Hernandez Ojeda, No. A 205 152 906 (B.I.A. Aug.

16   7, 2019), aff’g No. A 205 152 906 (Immig. Ct. Buffalo Feb. 12,

17   2018).       We    assume   the     parties’    familiarity    with     the

18   underlying facts and procedural history.

19       Because the BIA affirmed the IJ’s decisions without

20   opinion, we review the IJ’s decisions as the final agency

21   determinations.       See Shunfu Li v. Mukasey, 529 F.3d 141, 146

22   (2d Cir. 2008).       We review factual findings for substantial

23   evidence and questions of law de novo.            See Almeida-Amaral v.
                                   2
 1   Gonzales, 461 F.3d 231, 233-34 (2d Cir. 2006).

 2       I.    Motion to Suppress

 3            We find no error in the IJ’s denial of Hernandez Ojeda’s

 4   motion to suppress.         Hernandez Ojeda asserted that the Form

 5   I-213 documenting his admission of Mexican citizenship should

 6   be suppressed because his statements were obtained following

 7   a   racially       motivated    arrest       in    violation    of    the   Fourth

 8   Amendment.          Exclusion of evidence is warranted only “if

 9   record      evidence    established        either      (a) that     an   egregious

10   violation that was fundamentally unfair had occurred, or (b)

11   that      the     violation-regardless            of   its    egregiousness     or

12   unfairness-undermined           the   reliability        of   the    evidence   in

13   dispute.”         Id. at 235.    Because Hernandez Ojeda did not argue

14   that the evidence was unreliable, the issue before us is

15   whether there was an egregious violation of his rights under

16   the Fourth Amendment.           We find no error in the IJ’s conclusion

17   that Hernandez Ojeda failed to meet his burden of making a

18   prima facie showing of an egregious violation.                       See Cotzojay

19   v. Holder, 725 F.3d 172, 178 (2d Cir. 2013) (placing initial

20   burden on petitioner to “establish[] a prima facie case”).

21            “[T]he    egregiousness      of     a     constitutional        violation


                                              3
 1   cannot be gauged solely on the basis of the validity . . . of

 2   the stop, but must also be based on the characteristics and

 3   severity of the offending conduct,” and “even where the

 4   seizure is not especially severe, it may nevertheless qualify

 5   as an egregious violation if the stop was based on race (or

 6   some    other     grossly      improper    consideration).”        Almeida-

 7   Amaral, 461 F.3d at 235.          The information in the record about

 8   the events of the stop, arrest, and detention is limited.

 9   Hernandez Ojeda’s affidavit generally alleges that border

10   patrol agents stopped him and his brother while they were

11   walking down a street in Latham, New York and conversing in

12   Spanish; the agents spoke to them in English, which Hernandez

13   Ojeda and his brother did not understand; then the agents

14   asked them in Spanish for identification papers; more agents

15   arrived; and Hernandez Ojeda and his brother were waiting for

16   approximately one hour and, at some point, were handcuffed

17   and detained for further questioning.              But Hernandez Ojeda’s

18   affidavit does not assert that the stop was racially motivated

19   or     identify    how    he     responded    to   the     question        about

20   identification or what other questions were asked.                 Nor does

21   he     dispute    the    statement    in     the   I-213    that      he    was


                                           4
1    “encountered” by agents assisting a DHS investigation at his

2    address “during the execution of a controlled delivery and

3    subsequent search warrant.”          CAR 201.

4           His speculation that the stop was racially motivated is

5    not enough to show egregiousness.                See Almeida-Amaral, 461

 6   F.3d at 236–37.       The stop in this case is not distinguishable

7    from the stop at issue in Almeida-Amaral, which involved an

 8   officer yelling stop at three individuals walking into a gas

 9   station late at night within 35 or 85 miles of the Mexican

10   border and then asking them for identification.               Id. at 236.

11   We noted there that, had the officer not yelled stop, “asking

12   petitioner for identification would probably not have been a

13   seizure at all.”        Id. at 237.        The circumstances described

14   in     Hernandez      Ojeda’s       affidavit—a        stop   asking   for

15   identification—are not alone sufficiently severe to be deemed

16   egregious. See id. (rejecting suppression claim where the

17   applicant “offer[ed] nothing other than his own intuition to

18   show    that   race   played    a   part    in   the    arresting   agent’s

19   decision”).

20    II. Motion to Accept Untimely Filing

21          We find no abuse of discretion in the IJ’s decision


                                           5
 1   declining to accept Hernandez Ojeda’s untimely application

 2   for relief from removal.          See Dedji v. Mukasey, 525 F.3d 187,

 3   191–92 (2d Cir. 2008) (reviewing IJ’s decision to set and

 4   enforce deadlines for abuse of discretion).                  An abuse of

 5   discretion occurs when the IJ’s decision “rests on an error

 6   of law . . . a clearly erroneous fact finding or . . . cannot

 7   be   located   within       the   range   of   permissible    decisions.”

 8   Morgan v. Gonzales, 445 F.3d 549, 551–52 (2d Cir. 2006)

 9   (quotation marks omitted) (noting that “IJs are accorded wide

10   latitude in calendar management, and we will not micromanage

11   their scheduling decisions”).

12        There was no error of fact or law here.             “The [IJ] may

13   set and extend time limits for the filing of applications and

14   related documents and responses” and “[i]f an application or

15   document is not filed within the time set by the [IJ], the

16   opportunity to file that application or document shall be

17   deemed   waived.”       8    C.F.R.   § 1003.31(h).     The    IJ   set   a

18   September 2017 deadline for the application, and counsel

19   agreed to that date.         But the application was not filed until

20   the day of the hearing, five months later.             The IJ’s denial

21   of counsel’s oral motion at the February 2018 hearing to


                                           6
1    accept the late filing was not an abuse of discretion because

2    it was not based on legal or factual error.                 See Morgan, 445

3    F.3d at 551–52.       While the IJ had the discretion to grant an

4    extension      of   the    filing    deadline,    the     Immigration     Court

5    Practice manual provides that such motions “should be filed

6    as early as possible, and must be received by the original

7    filing    deadline.”            Immig.   Ct.   Practice    Manual,      Chapter

8    3.1(c)(iv)(B). 1      Moreover, Hernandez Ojeda’s counsel conceded

 9   that   the   filing       was    untimely    and explained       that   he   had

10   believed that a former associate had filed the application.

11   Although counsel alleged that he had tried to ascertain

12   whether the application had been filed, he did not identify

13   what steps he took, when he learned of the problem, or why a

14   motion was not filed prior to the merits hearing.                       On this

15   record   and    given      the    IJ’s   authority   to    set   and    enforce

16   deadlines, Hernandez Ojeda has not shown that the IJ abused

17   his discretion in finding that there was not good cause to

18   extend the deadline.             See Dedji, 525 F.3d at 191.

19          For the foregoing reasons, the petition for review is


     1 The practice manual in effect at the time of the IJ’s decision
     is available at:
     https://www.justice.gov/sites/default/files/pages/attachments/2017/11/02/prac
     ticemanual.pdf.
                                              7
1   DENIED.   All pending motions and applications are DENIED and

2   stays VACATED.

3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe,
5                               Clerk of Court
6




                                  8